Citation Nr: 0125639	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  What evaluation is warranted for lipomas of the left 
axilla and arm, from May 1, 1977?

2.  Entitlement to an increased rating for allergic rhinitis, 
currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to July 
1951; August 5 to August 19, 1951; July 5 to July 19, 1953; 
July 11 to July 25, 1954; April 1955 to April 1957 and July 
1957 to April 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating action of the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection and assigned a 
noncompensable disability evaluation for lipomas of the left 
axilla and arm.  The veteran has also appealed a January 2000 
rating action by which the RO continued a 10 percent rating 
for his service-connected allergic rhinitis.  

As the appeal regarding the evaluation of the service-
connected lipomas of the left axilla and arm involves an 
original claim, the Board has framed the issue as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


REMAND

In the remand portion of a May 2000 decision addressing other 
claims appealed by the veteran, the Board directed the RO to 
issue a statement of the case (SOC) to the veteran on the 
issues of increased ratings for his service-connected lipomas 
of the left axilla and arm and allergic rhinitis.  The SOC 
was issued on June 28, 2000, and the veteran's VA Form 9 was 
received at the RO on September 26, 2000.  On his Substantive 
Appeal, the veteran indicated his desire for a hearing before 
a Member of the Board in Washington, DC.

In an August 2001 letter, the veteran was notified that the 
requested hearing had been scheduled for October 2001.  Two 
days before the hearing, the veteran requested, in writing, 
that the hearing be canceled as "[b]oth health and serious 
pressing family issues" precluded his ability to attend.  He 
requested that he be scheduled for a video conference hearing 
at the Las Vegas VA medical facility.  

The Board construes the veteran's statement as a motion to 
reschedule the hearing and finds that the request for a 
change in the hearing date was for good cause and that the 
circumstances were such that a timely request for 
postponement could not have been made.  38 C.F.R. 
§ 20.702(c)(2001).  As such, the case must be remanded so 
that a video hearing can be scheduled. 

With regard to the claim of increased rating for the service-
connected lipomas of the left axilla and arm, the Board notes 
that there appears to be a question concerning the timeliness 
of the substantive appeal with regard to that issue.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement 
(NOD) to a rating decision denying the benefit sought, and a 
timely Substantive Appeal.  38 U.S.C.A. § 7105 (West 1991); 
Roy v. Brown, 5 Vet. App. 554 (1993).  The Board finds that 
the question of whether the veteran has perfected this issue 
for appellate review on the merits by filing a timely 
substantive appeal must be resolved in order to determine 
whether the Board has jurisdiction to address the merits of 
the claim.  Id. 

Under the pertinent statutes and regulations, a proper appeal 
consists of a timely NOD in writing and, after an SOC has 
been furnished, a timely substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  A substantive appeal must be filed 
within 60 days from the date of mailing of the SOC or within 
the remainder of the one-year period from the date of mailing 
of the notification of the initial review and determination 
being appealed, whichever period ends later.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.302(b).  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  Id.

In this case, the RO granted service connection for lipomas 
of the left axilla and arm by a July 1999 rating action; the 
veteran was notified of that determination by letter dated 
August 13, 1999.  The veteran submitted an NOD in September 
1999.  The SOC was mailed to the veteran on June 28, 2000.  
On the letter accompanying the SOC, the veteran was advised 
to read the instructions for completing the VA Form 9 for 
information regarding the amount of time he had within which 
to perfect his appeal.  

The veteran's substantive appeal was date-stamped as having 
been received at the RO on September 26, 2000.  Thus, it does 
not appear that a substantive appeal was received within 60 
days from the date that the agency of original jurisdiction 
mailed the SOC to the veteran (i.e., June 28, 2000), or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed (i.e., August 13, 1999).  It appears that a timely 
substantive appeal was not filed with regard to this issue.  
38 C.F.R. § 20.302(b).  The claims folder contains no 
indication that the RO advised the veteran that his appeal 
had not been perfected in a timely manner and he was not 
afforded the opportunity to explain the time difference.  

When the Board addresses in its decision a question that has 
not yet been addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on the question, whether 
he has been given an adequate opportunity to actually submit 
such evidence and argument, and whether any SOC and/or 
supplemental statement of the case (SSOC) provided the 
claimant fulfills the regulatory requirements.  38 C.F.R. §§ 
19.29, 19.31 (2001).  If not, the matter must be remanded to 
the RO to avoid prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  As the RO has not yet made a 
decision on the question of whether the veteran has filed a 
timely substantive appeal regarding the denial of an 
increased rating for the service-connected lipomas of the 
left axilla and arm, a remand is required.  See Marsh v. 
West, 11 Vet. App. 468 (1998).

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should schedule the veteran 
for a video conference hearing on the 
issue of increased rating for allergic 
rhinitis as requested. 

2.  The RO should determine whether a 
timely substantive appeal was received as 
to the veteran's claim with regard to the 
proper evaluation for lipomas of the left 
axilla and arm from May 1, 1977.  If it 
is determined that the veteran submitted 
a timely substantive appeal, the RO 
should return the case to the Board, 
after notifying the veteran that the 
Board may find that the appeal was not 
timely and that he could make arguments 
as to its timeliness.  If the RO finds 
that the substantive appeal was not 
timely, then the RO should notify the 
veteran and furnish appellate rights, to 
include the need to perfect an appeal as 
to this issue by filing a substantive 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




